Order, as resettled, denying plaintiff’s motion to vacate and set aside judgment granted upon default and to restore the case to the Special Term calendar reversed upon the law and the facts, without costs, and motion granted, without costs. The interests of the infant, the child of the marriage, are of prime importance; and in view of the serious charges made by plaintiff against defendant, the infant’s father, a trial of the issues should be had before her custody be determined. Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.